Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to applicant’s communication filed on 12/18/2020.
 
                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11, 13-15, 20-24are rejected under 35 U.S.C. 103 as being patentable over Cho et al (US
2012/0319112) in combination with Tanaka et al (US 9,443,989) and Yamazaki (US 8,790,960)
With respect to claim 1, Cho et al teach a thin film transistor, comprising a base substrate, a
gate layer”124a,124b”, a gate insulating layer” 140”, an active layer “154”and a source/drain laye”1, 
wherein the gate layer comprises a first gate layer, and a second gate layer “124b”between the first gate
layer and the gate insulating layer, the first gate layer is a metal layer. (fig. 11, 2G, 4, 5I, 7B related
Description)
Cho et al do not teach the second gate layer is a doped semiconductor material layer. Tanaka et

layer (see col. 6, lines 8-36). It would have been obvious to one of ordinary skill in the art to form
stacked layers combination of meat layer and doped polycrystalline silicon layer as the choice give by
Tanaka et al for the benefit of stacking a metal film functioning as a barrier film over a film having low
electric resistance, electric resistance can be reduced and diffusion of a metal element from the metal
film into the semiconductor film can be prevented.(fig. 11, 2G, 4, 5I, 7Brelated description).
With respect to claim 1, Cho et al do not teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within an orthographic projection of the second gate layer on the base substrate. Yamazaki’960 teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within an orthographic projection of the second gate layer on the base substrate(see fig3A-3E and related description. Yamazaki teach FET forming forming semiconductor layer with source and rain as shown in fig. 3A-3E) and inverted FET forming gate first on the substrate (1A-2E). It would have been obvious to one of ordinary skill in the art to further modify the invention Cho et al by forming semiconductor layer with source and drain, insulating layer and then gate because Yamazaki teach the choice FET or inverted FET as functionally equivalent methods.
With respect to claim 3.Cho et al, teach the thin film transistor, wherein an orthographic
projection of the active layer on the base substrate coincides with an orthographic projection of the
second gate layer on the base substrate. (fig. 11, 2G,4,5I,7B related description)
With respect to claim 4 , Cho et al do not teach The thin film transistor, wherein the second gate
layer is one of an N-type heavily-doped amorphous silicon layer, a P-type heavily-doped amorphous

With respect to claim 5, Cho et al teach the thin film transistor, wherein the second gate layer
has a thickness range of 300-500 .ANG.. (para 0036)(fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 6, Cho et al teach the thin film transistor, wherein the first gate layer is
one of a copper layer and an aluminum layer. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 7, Cho et al teach the thin film transistor, wherein the first gate layer has a
thickness range of 3,000-5,000 .ANG.. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 8, Cho et al teach the thin film transistor, wherein the gate insulating layer
is one of a SiO layer, a SiN layer and a SiON layer. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 11. An array substrate, comprising a thin film transistor, wherein the thin
film transistor comprises a base substrate, a gate layer, a gate insulating layer, an active layer and a
source/drain layer, the gate layer comprises a first gate layer, and a second gate layer between the first
gate layer and the gate insulating layer, the first gate layer is a metal layer. Cho et al do not teach the
second gate layer is a doped semiconductor material layer. . Tanaka et al ‘989 teach forming stacked
gate layers comprising both metal layer and doped polycrtstalline silicon layer (see col. 6, lines 8-36). It 
would have been obvious to one of ordinary skill in the art to form stacked layers combination of meat
layer and doped polycrystalline silicon layer as the choice give by Tanaka et al for the benefit of

resistance can be reduced and diffusion of a metal element from the metal film into the semiconductor
film can be prevented. (fig. 11, 2G, 4, 5I, 7B related description)..
With respect to claim 11, Cho et al do not teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within an orthographic projection of the second gate layer on the base substrate. Yamazaki’960 teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within an orthographic projection of the second gate layer on the base substrate(see fig3A-3E and related description. Yamazaki teach FET forming forming semiconductor layer with source and rain as shown in fig. 3A-3E) and inverted FET forming gate first on the substrate (1A-2E). It would have been obvious to one of ordinary skill in the art to further modify the invention Cho et al by forming semiconductor layer with source and drain, insulating layer and then gate because Yamazaki teach the choice FET or inverted FET as functionally equivalent methods.
With respect to claim 3.Cho et al, teach the thin film transistor, wherein an orthographic
projection of the active layer on the base substrate coincides with an orthographic projection of the
second gate layer on the base substrate. (fig. 11, 2G,4,5I,7B related description)
With respect to claim 13. The array substrate, wherein an orthographic projection of the active
layer on the base substrate coincides with an orthographic projection of the second gate layer on the
base substrate. (fig. 11, 2G, 4, 5I, 7B related description)
With respect to claim 14. Cho et al do not teach the array substrate, wherein the second gate
layer is one of an N-type heavily-doped amorphous silicon layer, a P-type heavily-doped amorphous

commrising both metal layer and doped polycrtstalline silicon layer (see col. 6, lines 8-36). It would have
been obvious to one of ordinary skill in the art to form stacked layers combination of meat layer and
doped polycrystalline silicon layer as the choice give by Tanaka et al for the benefit of stacking a metal
film functioning as a barrier film over a film having low electric resistance, electric resistance can be
reduced and diffusion of a metal element from the metal film into the semiconductor film can be
prevented.
With respect to claim 15. The array substrate, wherein the second gate layer has a thickness
range of 300-500 .ANG.. 
With respect to claim 20., Cho et al teach a display device, comprising an array substrate which
comprises a thin film transistor; wherein the thin film transistor comprises a base substrate, a gate
layer gate insulating layer, an active layer and a source/drain layer, wherein the gate layer comprises a
first gate layer, and a second gate layer between the first gate layer and the gate insulating layer, the
first gate layer is a metal layer. Cho et al do not teach he second gate layer is a doped semiconductor
material layer. . Tanaka et al ‘989 teach forming stacked gate layers comprising both metal layer and
doped polycrtstalline silicon layer(see col. 6, lines 8-36). It would have been obvious to one of ordinary
skill in the art to form stacked layers combination of meat layer and doped polycrystalline silicon layer as
the choice give by Tanaka et al for the benefit of stacking a metal film functioning as a barrier film over a
film having low electric resistance, electric resistance can be reduced and diffusion of a metal element
from the metal film into the semiconductor film can be prevented. (fig. 11, 2G, 4, 5I, 7B related
description)..
With respect to claim 20, Cho et al do not teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within an orthographic projection of the second gate layer on the base substrate. Yamazaki’960 teach a thin film transistor, wherein the source/drain layer, the active layer, the gate insulating layer and the gate layer are sequentially laminated on the base substrate, and an orthographic projection of the active layer on the base substrate is within an orthographic projection of the second gate layer on the base substrate(see fig3A-3E and related description. Yamazaki teach FET forming forming semiconductor layer with source and rain as shown in fig. 3A-3E) and inverted FET forming gate first on the substrate (1A-2E). It would have been obvious to one of ordinary skill in the art to further modify the invention Cho et al by forming semiconductor layer with source and drain, insulating layer and then gate because Yamazaki teach the choice FET or inverted FET as functionally equivalent methods.
With respect to claim 3.Cho et al, teach the thin film transistor, wherein an orthographic
projection of the active layer on the base substrate coincides with an orthographic projection of the
second gate layer on the base substrate. (fig. 11, 2G,4,5I,7B related description)
With respect to claim 21, Cho et al as modified the teaching of Tanaka et al would teach a
manufacturing method applied to the thin film transistor, comprising: manufacturing the metal layer on
the base substrate; patterning the metal layer to obtain the first gate layer; manufacturing the doped
semiconductor material layer on the first gate layer; patterning the doped semiconductor material layer
to obtain the second gate layer; and forming the gate insulating layer on the second gate layer.
With respect to claim 22, Cho et al modified by teaching Tanka et al would teach manufacturing
method applied to the thin film transistor, comprising: manufacturing the metal layer on the base
substrate; manufacturing the doped semiconductor material layer on the metal layer; patterning the
metal layer and the doped semiconductor material layer to obtain the first gate layer and the second
gate layer; and forming the gate insulating layer on the second gate layer. 
With respect to claim 23, as applied base claim 1, Cho et as modified by teaching of Tanka et al

doped semiconductor material layer on the gate insulating layer; patterning the doped semiconductor
material layer to obtain the second gate layer; manufacturing the metal layer on the second gate layer;
and patterning the metal layer to obtain the first gate layer.
With respect to claim 24, as applied to base claim 1, Cho et al as modified by teaching of Tanaka
et al would teach manufacturing method applied to the thin film transistor, comprising: manufacturing
the doped semiconductor material layer on the gate insulating layer; manufacturing the metal layer on
the doped semiconductor material layer; and patterning the doped semiconductor material layer and
the metal layer to obtain the first gate layer and the second gate layer.
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Prior art teach FETs  or inverted FET structures.

Response to Arguments
Applicant’s arguments with respect to claims 1,3-8,11,13-15, 20-24have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can
normally be reached on M0n-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see 
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816